Citation Nr: 0010806	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1998 rating 
decision from the Philadelphia, Pennsylvania, Regional Office 
(RO), which, in pertinent part, granted service connection 
for hearing loss of the right ear and assigned a 
noncompensable evaluation for that disability.  The veteran 
perfected a timely appeal to that decision.


REMAND

The veteran contends, in essence, that his hearing loss of 
the right ear has worsened since he was last examined by the 
Department of Veterans Affairs (VA) and he is, therefore, 
entitled to a compensable evaluation for this disability.  He 
reports having difficulty hearing the television; that he has 
trouble understanding at church, home, the movies, and in 
crowds; and that he gets lost in the presence of background 
noise.  The veteran's contentions regarding the increase in 
severity of his service-connected hearing loss of the right 
ear constitutes a plausible or well-grounded claim.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

The veteran was afforded a VA audiological examination in 
March 1998.  At that time, the examiner noted that the 
veteran did not respond at the 4000 Hertz in the right ear.  
Additionally, the examiner concluded that the veteran's 
average pure tone threshold was 100+ in the right ear and 
that his speech discrimination ability was 60 percent correct 
in the right ear.  These findings warrant a noncompensable 
evaluation.  38 C.F.R. Part 4, § 4.7, Diagnostic Code 6100 
(1998).

Subsequently, the veteran underwent a private audiological 
examination in August 1998.  The results of that examination 
are for the most part consistent with the findings of the 
March 1998 VA audiological examination.

In June 1999, the criteria for evaluating diseases of the ear 
and other sense organs (impairment of auditory acuity) was 
changed, while the veteran's current appeal was pending.  It 
is significant to note that the revised criteria may result 
in an increased rating for the veteran.  Additionally, the 
veteran has not undergone a VA audiological examination for 
more than 2 years.  Given the lapse of time, the possibility 
of there being an increased level of associated disability 
having arisen since the veteran was last accorded a formal 
examination, and the need for a contemporaneous examination 
performed in conjunction with the revised criteria for 
hearing impairment, the Board finds that another VA 
audiological examination would be of assistance in rendering 
a determination in this case.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies.  Therefore, consideration of both 
the old and new regulations pertaining to the evaluation of 
hearing loss of the right ear is warranted.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to recent 
treatment for the veteran's service-
connected hearing loss of the right ear.  
The RO should then obtain all records, 
which are not on file.

2.  The veteran should be accorded a VA 
audiometric examination to determine the 
severity of his service-connected hearing 
loss of the right ear.  Audiometric 
findings for the left ear and speech 
recognition for both ears should also be 
reported.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  
The claims folder, to specifically 
include a copy of the changes to the VA 
Schedule for Rating Disabilities 
concerning diseases of the ear and other 
sense organs (impairment of auditory 
acuity), effective June 10, 1999, and a 
copy of this Remand should be made 
available to the examiner for review 
before the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record under both the old and revised 
rating criteria.  The rating board should 
decide whether Table VIA may be used to 
evaluate the veteran's right ear 
defective hearing pursuant to the 
provisions of 38 C.F.R. § 4.86 (1999).  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


